Per Curiam.
The sole point raised on the appeal is that the award should be reversed because of the sarcasm, insinuation, ridicule and intimidations indulged in by the referee who decided the case. The case was, however, reheard by the Board and was affirmed after a careful review of the testimony. The conduct of the referee was far from decorous or judicial in his treatment of witnesses and should not pass unnoticed. In view of the clear proof of liability we do not think the reprehensible conduct of the referee would justify reversal. However, we express our disapproval of his methods of conducting the hearings. Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur. Award affirmed, with costs to the State Industrial Board.